United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Dallas, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-279
Issued: May 6, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On November 15, 2007 appellant filed a timely appeal from November 27, 2006 and
August 2, 2007 decisions of the Office of Workers’ Compensation Programs, denying her claim
for a left shoulder injury. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of the case.
ISSUE
The issue is whether appellant met her burden of proof in establishing that she sustained a
left shoulder injury in April 2005 causally related to factors of her federal employment.
FACTUAL HISTORY
On September 27, 2006 appellant, then a 52-year-old mail processing clerk, filed an
occupational disease claim alleging that she sustained a SLAP, type II injury to her left

shoulder.1 She stated that over the years she had performed her repetitive motion duties, which
included use of her hands and reaching above her shoulder in casing mail. Appellant stated that
her job duties also aggravated her “original injury.” She first became aware of her condition on
April 20, 2005 and a possible connection to her employment on January 16, 2006.
In an October 11, 2006 letter, the Office requested a comprehensive medical report
explaining the relationship of appellant’s left shoulder condition to her employment.
In a January 16, 2004 report, Dr. Daniel N. Metzger, an attending family practitioner,
stated that appellant sustained a work-related left shoulder injury at work on July 28, 1998. She
continued to have pain and had consulted an orthopedic specialist.
In reports dated December 6, 2005 to January 27, 2006, Dr. Terry K. Gemas, an attending
orthopedic surgeon, stated that appellant had cervical and left shoulder discomfort caused by an
incident on July 20, 1998 when she lifted a heavy bucket of mail.2 A magnetic resonance
imaging (MRI) scan arthrogram revealed a SLAP type II tear of her left shoulder. He diagnosed
chronic neck and left shoulder pain caused by the SLAP tear. Dr. Gemas stated that in a May 25,
2006 report, “LET ME BE VERY CLEAR, THE SLAP-TYPE II INJURY TO [APPELLANT’S]
LEFT SHOULDER WAS CAUSED AT WORK ON JULY 20, 1998.” (Emphasis in the
original.) On October 26, 2006 Dr. Gemas stated:
“[Appellant] has been a patient of mine for several years and has been treated
ongoing for her left shoulder. Initially, injury was in July 1998 and recently
April 20, 2005. MRI (scan) arthrogram from April 2005 showed a SLAP type II
tear. Since that time [appellant] has continuously sought medical treatment and
assistance filing a claim.
“[Appellant] suffers from ongoing burning, stabbing and numbness in her left
shoulder. Throughout her daily job duties she experiences pins and needles to her
left shoulder down to her arm. [Her] pain increases with excess use such as above
shoulder reaching and there is noted limitation over the past year. We have
attempted cortisone injections and conservative treatment, all to which there was
no relief.
“In my medical opinion, [appellant] did suffer a repetitive trauma occurrence to
her left shoulder due to her job duties as described….”
By decision dated November 27, 2006, the Office denied appellant’s claim on the
grounds that the evidence failed to establish that she sustained a left shoulder injury causally
related to factors of her employment.
1

“SLAP” is an acronym for “Superior Labrum Anterior [to] Posterior.” This condition involves a tear of the
superior labrum of the shoulder. A SLAP type II tear involves detachment of the biceps anchor and superior labrum.
See The Orthopedic Journal at Harvard Medical School Online, “Superior Labral Tear of the Shoulder, Surgical
Repair Using a Bioabsorbable Knotless Suture Anchor,” Conrad Wang, MD, et al.
2

Appellant has an accepted claim for a July 20, 1998 injury to her lower back and left shoulder under the Office
File No. 160319889. See also Regina Howard, Docket No. 07-1469 (issued April 17, 2007).

2

On December 18, 2006 appellant requested an oral hearing that was held on June 4, 2007.
In a December 6, 2005 report, Dr. Gemas stated that appellant had chronic neck and left
shoulder pain that began on July 20, 1998 when she lifted a heavy bucket of mail. Appellant’s
main complaint was posterior pain in the trapezius area of her left shoulder which radiated to her
arm at times. Dr. Gemas provided findings on physical examination and diagnosed chronic left
shoulder and neck pain. In a January 27, 2006 report, he stated that appellant had a SLAP type II
tear of her left shoulder, an injury that could occur from either a distraction-type injury such as
the incident on July 20, 1998, versus a compression-type injury. Dr. Gemas indicated that
conservative treatment had failed and surgery was planned.
In notes dated January 4 and May 17, 2005, Dr. Benjamin J. Cunningham, a specialist in
treatment of the spine, stated that appellant injured her left shoulder and neck on July 20, 1998
when she lifted a heavy bucket of mail. Appellant had experienced burning and stabbing pain
and tenderness in her shoulder since that time, radiating to her arm. Dr. Cunningham diagnosed
chronic left shoulder supraspinatus tendinitis, left shoulder impingement and a SLAP lesion
type II. Appellant was considering surgery.
In a June 7, 2007 report, Dr. Metzger stated that appellant initially injured her left
shoulder on July 20, 1998 while performing her regular work duties, which included repetitive
use activities. A 1999 MRI scan revealed joint fluid and suggested mild impingement. She was
treated and maintained in limited-duty status. Appellant remained in pain. An April 2005 MRI
scan revealed a SLAP type II tear in her left shoulder. Dr. Metzger stated that appellant’s
original injury should be upgraded to a SLAP tear. He stated: “In my medical opinion
[appellant’s] current complaints and injury [are] a direct result of current repetitive job duties and
she requires ongoing medical treatment.” Dr. Metzger indicated that she should remain on
limited duty but would require time off to properly treat her ongoing injury.
By decision dated August 2, 2007, an Office hearing representative affirmed the
November 27, 2006 decision.
LEGAL PRECEDENT
To establish that, an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish causal relationship, generally, is rationalized medical
evidence.3 Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s condition and the implicated employment factors. The opinion of the physician must
3

Michael S. Mina, 57 ECAB 379 (2006).

3

be based on a complete factual and medical background of the claimant, must be one of
reasonable medical certainty and must be supported by medical rationale explaining the nature of
the relationship between the diagnosed condition and the specific employment factors identified
by the claimant.4
An award of compensation may not be based on surmise, conjecture, speculation or upon
appellant’s own belief that there is a causal relationship between his claimed injury and his
employment.5 To establish a causal relationship, appellant must submit a physician’s report in
which the physician reviews the employment factors identified by appellant as causing his
condition and, taking these factors into consideration, as well as findings upon physical
examination of appellant and his medical history, state whether the employment factors caused
or aggravated appellant’s diagnosed conditions and present medical rationale in support of his or
her opinion.6
ANALYSIS
Appellant alleged that she sustained a SLAP type II injury to her left shoulder beginning
on April 20, 2005 due to repetitive use of her hands at work while casing mail. She also alleged
that her job duties aggravated her 1998 employment injury.
In reports dated 2004 and 2007, Dr. Metzger stated that appellant initially injured her left
shoulder on July 20, 1998 while performing her regular work duties which included repetitive
use activities. Appellant was treated and maintained in limited-duty status but remained in pain.
An April 2005 MRI scan revealed a SLAP type II tear in her left shoulder. Dr. Metzger stated
that appellant’s original injury should be upgraded to a SLAP tear. He stated: “In my medical
opinion [appellant’s] current complaints and injury [are] a direct result of current repetitive job
duties and she requires ongoing medical treatment.” Dr. Metzger’s opinion regarding causal
relationship is contradictory in that he first states that appellant’s 1998 injury should be upgraded
to a SLAP tear but later states that her condition is due to current repetitive work duties. Further,
any claim related to appellant’s accepted July 20, 1998 injury should be submitted under the
Office File No. 160319889. Dr. Metzger did not provide a description of appellant’s repetitive
work duties alleged to have caused her left shoulder condition in April 2005. Due to these
deficiencies, his reports are insufficient to establish that appellant sustained a left shoulder injury
in April 2005 causally related to factors of her employment.
In 2005 Dr. Cunningham stated that appellant injured her left shoulder and neck on
July 20, 1998 when she lifted a heavy bucket of mail. Appellant had experienced pain in her
shoulder since that time. Dr. Cunningham diagnosed chronic left shoulder supraspinatus
tendinitis, left shoulder impingement and a SLAP lesion type II. However, he provided
insufficient medical rationale explaining how the left shoulder conditions he diagnosed in 2005
were caused or aggravated by appellant’s job duties. Therefore, Dr. Cunningham’s opinion is
4

Gary J. Watling, 52 ECAB 278 (2001); Gloria J. McPherson, 51 ECAB 441 (2000).

5

Donald W. Long, 41 ECAB 142 (1989).

6

Id.

4

not sufficient to establish that appellant sustained a work-related left shoulder injury in
April 2005.
In his 2005 and 2006 reports, Dr. Gemas stated that appellant had chronic cervical and
left shoulder pain caused by an incident on July 20, 1998 when she lifted a heavy bucket of mail.
He stated in his May 25, 2006 report: “LET ME BE VERY CLEAR, THE SLAP-TYPE II
INJURY TO [APPELLANT’S] LEFT SHOULDER WAS CAUSED AT WORK ON
JULY 20, 1998.” However, Dr. Gemas later stated that appellant’s work duties in April 2005
caused her to experience pain and a pins and needles sensation in her left shoulder. This
indicates a new injury. He opined that appellant had repetitive trauma from excessive reaching
above the shoulder in her current job duties. However, he did not describe these job duties.
Dr. Gemas did not provide medical rationale explaining how specific job duties caused
appellant’s left shoulder condition in April 2005. Due to these deficiencies, his reports are not
sufficient to establish that appellant sustained a left shoulder injury in April 2005 causally related
to her employment.
CONCLUSION
The Board finds that appellant failed to meet her burden of proof in establishing that she
sustained a left shoulder injury in April 2005 causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated August 2, 2007 and November 27, 2006 are affirmed.
Issued: May 6, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

